Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections
	The objection to the disclosure is withdrawn in light of the amendment made by the Applicant.

Withdrawn Rejections
	Rejection of claims 6, 7 and 11-13 over 35 USC 101 are withdrawn in light of amendments made by the Applicant.
	Rejection of claims 1-16 over 35 USC 112(a) for failing to meet the written description requirement is withdrawn in light of amendments made by the Applicant.
	Rejection of claims 1-16 over 35 USC 112(a) for failing to meet the enablement requirement is withdrawn in light of amendments made by the Applicant.
	Rejection of claims 1-2 and 13 over 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.

Claim Objections
	Claims 6 and 11 are objected to for reciting “exogenous”. The Applicant appears to be using “exogenous” in place of “heterologous”. “Heterologous” would be favorable as “exogenous”, meaning from a different place may be referring to a homologous sequence which would not, for example, obviate the rejection under 35 USC 101.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6-7 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product or process of nature without significantly more. The claims are drawn to a nucleic acid encoding a protein with 96% identity to SEQ ID NO: 2 or 4 and has the function of improved transformation efficiency. 
Despite the preamble of claim 1 stating a method for improving transformation efficiency, comprising overexpressing a nucleic acid in a plant, the steps of the claimed method are not drawn to more than making a nucleic acid. The preamble is given no patentable weight given that the only method step of claim 1 is drawn to making a nucleic acid.
Claims 1-4 are drawn to a nucleic acid comprising a nucleic acid encoding a polypeptide having at least 96% identity with SEQ ID NOs: 2 or 4 where the protein has the function of improving transformation efficiency of a plant.  Dependent claim 3 specifies the plant is a monocotyledon; dependent claim 4 specifies that the plant is selected from corn, wheat, barley, rice, sorghum and rye. Applicant discloses the amino acid sequence SEQ ID NO:2 is TaWox5, derived from wheat (page 9), and the TaWox5 gene is derived from wheat (page 10). Thus, at least SEQ ID NO:2 and a nucleic acid that encodes it are products of nature.
Thus, claims 1-4 do not recite additional elements that integrate the judicial exception into a practical application and the claims encompass embodiments that are products or processes that occur in nature. 
Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. – (June 13, 2013).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-8, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Zhao, P. “Cloning and Function Analysis of Several Genes Relevant to Agrobacterium-Mediated Transformation and Tissue Culture Regeneration in Wheat”. Chinese Academy of Agricultural Sciences, Dissertation. 2015.) taken with evidence from Zhao et al (Zhao, S., et al. Gene. 2014. 537(1):63-69).  
Claim 1 is drawn to a method for improving transformation efficiency of a plant comprising overexpressing a nucleic acid in a plant, said nucleic acid encoding a polypeptide comprising an amino acid sequence having an at least 96% identity with the amino acid sequence set forth in SEQ ID NO: 2 or 4 and having a function that improves transformation efficiency of a plant.  
Despite the preamble of claim 1 stating a method for improving transformation efficiency comprising overexpressing in a plant, the steps of the claimed method are not drawn to more than 
Zhao teaches the claimed amino acid SEQ ID NO: 2, TaWOX5 (throughout Chapter 5, Fig. 5.3 for example). Applicant defines the amino acid sequence SEQ ID NO: 2 to be TaWox5 (page 31). USPTO database search found 99.3% match between SEQ ID NO: 2 and TaWOX5c of Zhao et al (see alignment below). Zhao et al teaches inherent properties to TaWOX5 taught by Zhao including that TaWOX5c plays a dominate role in callus induction and differentiation (Zhao et al, page 69, left-hand column). Zhao teaches obtaining wheat plants overexpressing TaWOX5 mediated by Agrobacterium (caption of Fig. 5.8; section 5.3.7, first paragraph).

RESULT 1
T1WGQ3_WHEAT
ID   T1WGQ3_WHEAT            Unreviewed;       210 AA.
AC   T1WGQ3;
DT   13-NOV-2013, integrated into UniProtKB/TrEMBL.
DT   13-NOV-2013, sequence version 1.
DT   11-DEC-2019, entry version 28.
DE   SubName: Full=Wuschel-related homeobox protein {ECO:0000313|EMBL:AGU16479.1, ECO:0000313|EnsemblPlants:TraesCS3D02G361100.1};
GN   Name=WOX5c {ECO:0000313|EMBL:AGU16479.1};
OS   Triticum aestivum (Wheat).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; BOP clade;
OC   Pooideae; Triticodae; Triticeae; Triticinae; Triticum.
OX   NCBI_TaxID=4565 {ECO:0000313|EMBL:AGU16479.1};
RN   [1] {ECO:0000313|EMBL:AGU16479.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=24368329; DOI=10.1016/j.gene.2013.12.022;
RA   Zhao S., Jiang Q.T., Ma J., Zhang X.W., Zhao Q.Z., Wang X.Y., Wang C.S.,
RA   Cao X., Lu Z.X., Zheng Y.L., Wei Y.M.;
RT   "Characterization and expression analysis of WOX5 genes from wheat and its
RT   relatives.";
RL   Gene 537:63-69(2014).
RN   [2] {ECO:0000313|EnsemblPlants:TraesCS3D02G361100.1}
RP   IDENTIFICATION.
RG   EnsemblPlants;
RL   Submitted (OCT-2018) to UniProtKB.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|PROSITE-ProRule:PRU00108,
CC       ECO:0000256|RuleBase:RU000682}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KF038331; AGU16479.1; -; mRNA.
DR   EnsemblPlants; TraesCS3D02G361100.1; TraesCS3D02G361100.1; TraesCS3D02G361100.
DR   Gramene; TraesCS3D02G361100.1; TraesCS3D02G361100.1; TraesCS3D02G361100.
DR   OMA; HRLLTCY; -.
DR   Proteomes; UP000019116; Unplaced.

DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-UniRule.
DR   CDD; cd00086; homeodomain; 1.
DR   InterPro; IPR009057; Homeobox-like_sf.
DR   InterPro; IPR001356; Homeobox_dom.
DR   Pfam; PF00046; Homeodomain; 1.
DR   SMART; SM00389; HOX; 1.
DR   SUPFAM; SSF46689; SSF46689; 1.
DR   PROSITE; PS50071; HOMEOBOX_2; 1.
PE   2: Evidence at transcript level;
KW   DNA-binding {ECO:0000256|PROSITE-ProRule:PRU00108,
KW   ECO:0000256|RuleBase:RU000682, ECO:0000313|EMBL:AGU16479.1};
KW   Homeobox {ECO:0000256|PROSITE-ProRule:PRU00108,
KW   ECO:0000256|RuleBase:RU000682, ECO:0000313|EMBL:AGU16479.1};
KW   Nucleus {ECO:0000256|PROSITE-ProRule:PRU00108,
KW   ECO:0000256|RuleBase:RU000682};
KW   Reference proteome {ECO:0000313|Proteomes:UP000019116}.
FT   DOMAIN          18..73
FT                   /note="Homeobox"
FT                   /evidence="ECO:0000259|PROSITE:PS50071"
FT   DNA_BIND        20..74
FT                   /note="Homeobox"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00108"
FT   REGION          72..118
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   210 AA;  24270 MW;  FFCF3129F90AAAA5 CRC64;

    PNG
    media_image1.png
    378
    738
    media_image1.png
    Greyscale

Claims 3 and 4, dependent on claim 1, specified the plant as being a monocotyledon and selected from corn, wheat, barley, rice, sorghum and rye. Zhao teaches overexpression of TaWOX5 in wheat (page 67, caption of Fig 5.8); wheat is a monocotyledon. Zhao teaches that transforming wheat using C58C1 Agrobacterium carrying the pCAMBIA3301- TaWOX5 vector, carrying out transformation on 4-day-old wheat embryos (Section 5.3.7, first paragraph).

Claim 6 is drawn to a nucleic acid construct comprising an amino acid sequence having an at least 96% identity with the amino acid sequence set forth in SEQ ID NO: 2 or 4 having a function that improves transformation efficiency of a plant and the nucleic acid construct has a promoter. Dependent claim 7 specifies that the promoter is a constitutive promoter, an inducible promoter, or a site-specific promoter. Zhao teaches transformation with a nucleic acid construct comprising 35S, a constitutive promoter and a desired nucleic acid comprising TaWOX5 connected by direct connection or linked to 3’ of a nucleic acid (page 67, Fig 5.7). The alignment above shows that the TaWOX5 of Zhao shares 99.3% identity with instantly claimed SEQ ID NO: 2.
Claim 8, dependent on claim 6, specifies a method for transforming a plant comprising introducing the nucleic acid construct of claim 6 and a desired nucleic acid to be expressed in the plant. As discussed above, Zhao teaches overexpression of TaWOX5 in wheat mediated by Agrobacterium and identified with stable expression of GUS gene (page 67, caption of Fig 5.8).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Zhao, P. “Cloning and Function Analysis of Several Genes Relevant to Agrobacterium-Mediated Transformation and Tissue Culture Regeneration in Wheat”. Chinese Academy of Agricultural Sciences, Dissertation. 2015.) taken with evidence from Zhao et al (Zhao, S., et al. Gene. 2014. 537(1):63-69) in view of Anand et al (US PGPub 20170121722; filed Aug 26, 2016; has Provisional application number 62,248,578 filed Oct 30, 2015).
The claims are drawn to a nucleic acid encoding the amino acid sequence of SEQ ID NO: 2 or 4 which improves transformation efficiency of said plant wherein the nucleic acid encoding the amino acid sequence is transiently expressed.

Anand et al, drawn to methods for producing transgenic plants with increased efficiency (paragraph 148) teaches transient expression of a WUS/WOX homeobox polypeptide and provides WOX5 as an example thereof (paragraph 17). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify transformation of a wheat plant taught by Zhao to be transiently expressed as described in Anand et al. One of ordinary skill in the art would have been motivated to do so to improve transformation efficiency. One of ordinary skill in the art would substitute WOX5 as taught by Anand et al for TaWOX5 as taught by Zhao because they are homologous and would be expected to have similar results, without unexpected effects.  

Applicant’s Arguments
	The Applicant has traversed the rejection of claims 1-4 under 35 USC 101. Applicant argues that claim 1 having been amended to recite that the method of the invention comprises “overexpressing” the recited nucleic acid in the plant cannot be considered a product of nature because the claimed invention would be expressing at a higher level than what is found in nature. However, “overexpressing” is not recognized to be a result exclusive to products and methods beyond the scope of a product of nature as one of ordinary skill in the art would recognize that a plant may be considered to be “overexpressing” a protein encoded by a nucleic acid compared to normal levels based on environmental conditions, without having by genetically transformed by a heterologous sequence, for example.  
	The Applicant has traversed the rejection of claims 1-8, 11-14 and 16 under 35 USC 102(a)(1) as being anticipated by Zhao (Zhao, P. “Cloning and Function Analysis of Several Genes Relevant to 
However, Zhao has described obtaining transgenic wheat plants overexpressing TaWOX5 mediated by Agrobacterium in the caption of Fig. 5.8.
	The Applicant argues that Zhao provides no description that TaWOX5 relates to transformation efficiency, regeneration rate, or callus induction efficiency, only that the Zhao reference speculated TaWOX5 played an important role in somatic cell regeneration. 
	However, despite the claimed invention stating the intended use of improving transformation efficiency, the steps of the claimed methods and limitations of claimed products do not require improved transformation efficiency, thus the recitation of improved transformation is not given patentable weight. 
	Further an intended result that naturally follows from the introduction and expression of the WOX5 sequence which is expressly disclosed by Zhao does not change the structure of the sequence and so cannot obviate Zhao as prior art absent evidence that the Zhao sequence is incapable of having the claimed function. See MPEP 2112. Presently, the Applicant provides support that the sequence of Zhao would be expected to have the function as instantly recited given that the Applicant claims a sequence with 96% identity or greater to have said function. 
	The Applicant has traversed the rejection of claims 1-16 under 35 USC 103 as being unpatentable over Zhao (Zhao, P. “Cloning and Function Analysis of Several Genes Relevant to 
The Applicant argues that the deficiencies of the Zhao reference are discussed in the traversal of the rejection under 35 USC 102 above. Those arguments are addressed by the Examiner above. 
The Applicant argues that the Anand reference does not compensate for the deficiencies that the Applicant argues exists above. However, the Anand reference was not presented to address overexpression of TaWOX5 but transient expression. 
	The Applicant argues that Anand does not teach or suggest overexpressing any gene or nucleic acid to improve transformation of a plant. However, despite the claimed invention stating the intended use of improving transformation efficiency, the steps of the claimed methods and limitations of claimed products do not require improved transformation efficiency, thus the recitation of improved transformation is not given patentable weight. 
	Thus, the arguments presented by the Applicant have been fully considered, but have not been found to be persuasive.
Conclusion
	Claims 1-16 remain rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        /Ashley K Buran/Primary Examiner, Art Unit 1662